Title: To Thomas Jefferson from Albert Gallatin, 21 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            21 Octer. 1807
                        
                        I have kept your message longer than usual, because my objections being less to details than to its general
                            spirit, I was at a loss what alterations to submit to your consideration.
                        Instead of being written in the style of the Proclamation, which has been almost universally approved at home
                            & abroad, the message appears to me to be rather in the shape of a manifesto issued against Great Britain on the eve of
                            a war, than such as the existing undecided state of affairs seems to require. It may either be construed into a belief
                            that justice will be denied; a result not to be anticipated in an official communication: or it may be distorted into an
                            eagerness of seeing matters brought to an issue by an appeal to arms.
                        Although it be almost certain that the expected answer will decide the question, yet unforeseen circumstances
                            may protract its discussion: the British Government may, without acceding precisely to your ultimatum, take some new
                            admissible ground, which will require your sanction & delay the final arrangement. So long as any hope, however weak,
                            remains of an honorable settlement, it is desirable that no act of the Executive may, by widening the breach or
                            unnecessarily hurting the pride of Great Britain, have a tendency to defeat it. Unless therefore, some useful &
                            important object can be obtained by the message in its present form, I would wish its general colour & expression to be
                            softened; nothing inserted but what is necessary for assisting Congress in their first deliberations & to account for
                            their early meeting; no recapitulation of former outrages further than as connected with the unratified treaty; no
                            expression of a belief that war is highly probable: which last seems either to presuppose absolute injustice on the part
                            of Great Britain, or to acknowledge high pretensions on ours. For unless some important object be in view, those may do
                            harm & cannot be productive of any substantial benefit.
                        If the object be to urge Congress to make the necessary preparations for war, this may be attained by a
                            direct & strong recommendation founded not on the probability but on the uncertainty of the issue. If it be to incite
                            them to a speedy declaration of war, this also seems premature & may as effectually be done at its proper time when the
                            answer of the British Government will be communicated. It may be added that recommendations or incitement to war should
                            not, under our Constitution, be given by the Executive, without much caution; and, above all, that the precise manner &
                            time of acting, which Congress should adopt, are subjects which have not yet been sufficiently examined.
                        That the choice of the manner will not probably be left to us is true: that Great Britain will prefer actual
                            war to any system of retaliation short of war which we might select, I do believe. Yet, how far it may be proper to leave
                            the choice to her, deserves at least consideration. Public opinion abroad is to us highly valuable: at home it is
                            indispensible. We will be universally justified in the eyes of the world, & unanimously supported by the Nation, if the
                            ground of war be England’s refusal to disavow or to make satisfaction for the outrage on the Chesapeak. But I am confident
                            that we will meet with a most formidable opposition, should England do justice on that point, and we should still declare
                            war, because she refuses to make the proposed arrangement respecting seamen. It is, in that case, that measures short of
                            war may become proper, leaving to England, if she chooses, the odium of commencing an actual war. But although that policy
                            may be questionable, & decisive measures, even under that contingency, be thought preferable; the question of time requires
                            most serious consideration.
                        Under an impression that this month would decide the question of war or peace, it was thought prudent to
                            contemplate (rather than to prepare) immediate offensive operations. To strike a blow the moment war is begun, is doubtless
                            important: but it does not follow that war ought to be commenced at this very moment. So far as relates to Canada, it may
                            as easily, and, considering the state of our preparations, I might say “more easily”, be invaded & conquered in winter
                            or even early in the spring than this autumn. European reinforcements cannot in the spring reach Montreal, much less upper
                            Canada, before both shall have been occupied by us. Quebec will certainly be reinforced before the season shall permit
                            regular approaches. No advantage, therefore, will result in that respect from an immediate attack; no inconvenience from
                            the declaration of war be somewhat delayed. In every other respect, it is our interest that actual war should not be
                            commenced by England this autumn; and, as for the same reason it is her interest to commence it, if she thinks it
                            ultimately unavoidable, I wish not only that we may not declare it instantaneously, but that her Government and her
                            officers in America may, until the decision takes place, still consider the result as uncertain.
                        The operations of war, on the part of Great Britain, will consist in the capture of our vessels, attacks on
                            our most exposed sea-ports & defense of Canada. On our part, unable either to protect our commerce or to meet their
                            fleets, our offensive operations must by sea be confined to privateers: and we must, as far as practicable, draw in those
                            vessels we cannot defend, place our ports in a situation to repel mere naval aggressions, organise our militia for
                            occasional defence, raise troops & volunteers for permanent garrisons or attack.
                        Those essential preparations are in some points hardly commenced, in every respect incomplete. Our China &
                            East India trade to an immense amount yet out: no men raised (indeed nothing more was practicable) beyond a draft of
                            militia: whatever relates to its better selection or organisation, or to the raising of regulars or volunteers wanting the
                            authorisation of Congress & requiring time for executing: the batteries contemplated at New York not yet commenced, not
                            even a temporary rampart in any part of the city, and hardly a gun mounted on Governor’s island: how far the works of the
                            two other sea-ports, mentioned in the message as particularly exposed, have progressed I do not know: further
                            appropriations stated to be necessary for the intended batteries at every other harbour. It seems essentially necessary
                            that we should, if permitted, provide such rational & practicable means of defence as we think may be effected within a
                            short time, before we precipitate the war. Is it not probable that England will, if she presumes that her answer may lead
                            to a war, immediately dispatch a few ships with contingent orders? And, if Congress were to declare war in November, what
                            would prevent their naval force here, even if not reinforced, to lay New York under contribution before winter? Great
                            would be the disgrace attaching to such a disaster: the Executive would be particularly liable to censure for having urged
                            immediate war, whilst so unprepared against attack: nor need I say that, as a prosperous administration is almost
                            invulnerable, so adverse events will invariably destroy its popularity. Let it be added that, independent of immense loss
                            to individuals, three millions at least of next year’s revenue rest on bonds due by the merchants of that city.
                        In every view of the subject, I feel strongly impressed with the propriety of preparing to the utmost for war
                            & carrying it with vigor if it cannot be honorably avoided; but in the mean while of persevering in that caution of
                            language & action which may give us some more time, and is best calculated to preserve the remaining chance of peace &
                            most consistent with the general system of your administration. As to any particular alterations in that part of the
                            message; although I do not feel equal to proposing proper substitutes, a sketch is enclosed, intended rather to shew those
                            parts which I think most objectionable, than the proper manner of amending them.
                        With great respect & sincere attachment Your obedt. Servt.
                        
                            —Albert Gallatin
                            
                        
                        
                     Enclosure
                                                
                            
                        Alterations proposed
                     
                            
                        Paragraph. Strike out from “and the moment” in 7th line to the second “place” in the last line of first
                                page & insert in substance. “The many injuries & depredations under which our commerce and navigation have been
                                affected on the high seas for years past; the successive innovations on those rules of public law established by the
                                reason & usage of nations, all the circumstances which preceded the induced an extraordinary mission to England are
                                already known to you.”
                            I will observe on this part of the message that Pierce’s murder was in no ways the cause of the
                                extraordinary mission. Mr. Pinkney’s nomination took place whilst Congress was in session; Pierce was killed
                                immediately after the adjournment. Nay, King’s conduct on that occasion has by some been ascribed to his disappointment
                                at Pinkney being selected instead of himself. The next sentence ending at the word inadmissible in 6th line of 2d page
                                & which gives the history of the negotiation does not seem full enough. I would introduce the idea that the efforts
                                of our ministers were applied to the framing of an arrangement wh. might embrace & settle all the points in
                                dispute, and also provide for a commercial intercourse on conditions of some equality. I would also modify the
                                declaration of the inadmissibility of the instrument, by saying that although it had provided in a manner if not
                                altogether satisfactory yet admissible for some of the points in dispute, it had left one most likely to perpetuate
                                collisions altogether unprovided for, and that in other respects it was inadmissible. Such modification is recommended
                                by a desire not to appear to abandon the arrangement respecting the colonial trade, or that of equalisation of duties,
                                and also with a view to the opposition party in England on which it is not our interest to bear too hard, lest they
                                should also unite against us.
                            
                        Same paragraph Instead of the sentences “On this outrage &c & its character has been &c I would prefer
                                saying simply “On this outrage no commentaries are necessary”
                            2d Paragraph. I would rather omit altogether this paragraph. The continuation of aggression being the act
                                of the same officers may fairly be considered as part of the same act: nor do I think a recommendation to exclude
                                ships of war from our ports opportunely introduced at a moment when the question is war or peace. But if the paragraph
                                be preserved, I would omit what relates to demands of additional reparation, which more than any other part of the
                                message seems to indicate a determination not to arrange amicably the disputes with Great Britain.
                            3d Paragraph — I would also rather omit under existing circumstances this paragraph. If preserved, I would
                                strike out from the commencement to overlooked in the 4th line of the paragraph & insert “Another new violation of
                                maritime rights of great magnitude has in the mean while taken place. The government of that nation &c” And at
                                the end of the paragraph I would add that that order was predicated on a supposed construction of Bonaparte’s decree
                                wh. had been disavowed & not acted upon by the French Government. If that be not inserted here, it should, I
                                think, be alluded to in the 5th paragraph, & a copy of the decree & explanation be sent, stating that although
                                some expressions in the decree had at first caused alarm, yet as its operation, both by their declarations &
                                practice, was confined to ports within their own jurisdiction, & neither affected maritime rights nor contravened
                                our treaty, it could not, tho’ in its effects curtailing our commerce, be complained of as hostile.
                            It seems to me that the 9th & 10th, and particularly the 11th & 12th paragraph should immediately
                                follow the 3d. or perhaps the 1st The two last 11 & 12 relate to the measures adopted by the executive in
                                consequence of the outrage on the Chesapeak. That, however is only a question of arrangement.
                            
                                4th  paragraph. The expressions “may without further delay be expected
                                to be brought to an issue of some sort” seem to go farther than Mr Armstrong’s communications justify. I would rather
                                say “and an expectation is entertained that they may soon be brought &c”
                            
                                [Sa]me paragraph I would strike out the last words— “during the short
                                period now to intervene before an answer which shall decide our course” & simply say that “no new collisions
                                &c have taken place or seem at present to be apprehended.”
                            9th paragraph—I perceive by Gen. Dearborn’s statement that appropriations are wanted not only for other
                                ports, but also to a considerable amount for N. York, Charleston & N. Orleans. The idea should therefore be
                                introduced & I would add something stronger in the shape of recommendation for that object generally.
                            11th paragraph—Quere. whether the contracts entered into by the navy department do not embrace other
                                objects than those here stated? & also whether a greater expense than was appropriated has not been incurred for men
                                on the Mississippi & elsewhere. At least Mr Smith states that he has no money to pay off the Constitution; & he
                                ought to have enough to pay the whole navy to the end of the year.
                            12th do—I think that there should be here some additional recommendation generally to provide for the
                                worst in case of unfavorable issue—particularly to hint at the necessity of better organisation of militia,
                                volunteers &c.
                            13th do—I regret that part of what first intended, particularly as to the effect of late decisions on the
                                trial by jury, has been suppressed. But quere how far it may be proper to go whilst Marshal’s decision on the pending
                                motion is not known?
                            I think the 14th or financial paragraph should precede this.
                        
                        
                        
                    